       Case 2:19-cv-05905-HB Document 12 Filed 07/08/20 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

BRANDON HOWARD                        :
                                      :            CIVIL ACTION
        v.                            :
                                      :
MICHAEL RIHL                          :             NO. 19-5905
                                      :


                                   ORDER

             AND NOW, this   8th   day of July 2020, for the reasons

set forth in the foregoing Memorandum, it is hereby ORDERED that:

             (1)   The motion of defendant Michael Rihl to dismiss the

complaint of plaintiff Brandon Howard for failure to state a claim

under Rule 12(b)(6) of the Federal Rules of Civil Procedure

(Doc. # 9) is DENIED without prejudice;

             (2)   The alternative motion of defendant Michael Rihl

for a more definite statement under Rule 12(e) of the Federal Rules

of Civil Procedure is GRANTED; and

             (3)   Plaintiff Brandon Howard may file a more definite

statement within 20 days.     If plaintiff fails timely to file such a

statement, the Court will dismiss this action without prejudice.



                                          BY THE COURT:


                                          /s/ Harvey Bartle III
                                          _____________________       __ ____
                                                                           J.
